 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RUBEN RODRIGUEZ BERNAL,                           No. 2:16-cv-2511 AC P
12                      Plaintiff,
13          v.                                         ORDER
14   JEFFREY BEARD, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion requesting that the names of non-party witnesses being deposed by

19   written question be kept confidential. ECF No. 28. The motion will be denied. Plaintiff requests

20   that the names of the non-party deponents be kept confidential from defendants at this stage of the

21   proceedings, but provides no explanation for why such confidentiality is necessary. Defendants

22   are entitled to discover the identity of witnesses plaintiff may be intending to rely upon, absent

23   some compelling reason to protect their identities.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to keep the identities of

25   non-party deponents confidential (ECF No. 28) is denied.

26   DATED: April 10, 2019

27

28
